Citation Nr: 1028327	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and A.K.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1990 to August 1993.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's service-
connection claim for a personality disorder, claimed as a mental 
condition.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the St. Petersburg RO in 
April 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

At the hearing, the undersigned afforded the Veteran sixty 
additional days to obtain and submit private medical records in 
support of his claim.  Indeed, the Veteran has since submitted 
additional treatment reports directly to the Board.  The Veteran 
has specifically waived initial consideration of this evidence by 
the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304.  See the Veteran's April 29, 2010 waiver statement.   

On his March 2008 Notice of Disagreement (NOD), the Veteran 
asserted that his psychiatric disabilities render him "unable to 
work."  At this time, the Veteran has no service-connected 
disabilities and by rating action in November 2008, he was 
awarded entitlement to pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In essence, the Veteran contends that he has a current 
psychiatric disability that is related to his active duty 
service. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issue 
currently on appeal must be remanded for further evidentiary 
development. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002);        38 C.F.R. § 3.303 (2009).  

In order for service connection to be granted on a direct basis, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) a nexus or 
relationship between the two.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With respect to Hickson element (1), current disability, the 
record clearly demonstrates that the Veteran has a psychiatric 
disability.  In particular, an August 2007 VA examiner diagnosed 
the Veteran with Axis I depressive disorder, alcohol abuse, and 
cannabis abuse, and Axis II personality disorder NOS with 
dependent and borderline features.  See the August 2007 VA 
examiner's report, page 6.  VA treatment reports also include 
diagnoses of psychosis, posttraumatic stress disorder (PTSD), and 
adjustment disorder.  See the Veteran's April 14, 2008 and 
October 26, 2009 VA treatment reports respectively.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran was diagnosed with "adjustment disorder, 
with mixed mood, mild," and "personality disorder with 
dependent and borderline traits" during his active duty service.         
See the Veteran's January 23, 1993 Consultation Sheet, and his 
July 28, 1993 Naval Hospital Discharge Summary respectively.  

With respect to crucial Hickson element (3), nexus or 
relationship, no medical evidence of record addresses the 
etiology of any of the Veteran's currently diagnosed psychiatric 
disabilities.  

As such, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  These 
questions concern the Veteran's current psychiatric diagnosis [or 
diagnoses], if any, and whether a relationship exists between any 
diagnosed psychiatric disability and the Veteran's mental health 
treatment during his active duty service.  Questions of etiology 
must be addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R.                   
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Accordingly, the claim must be remanded so that a VA 
mental examination can be obtained.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board notes that the Veteran has been scheduled twice for 
recent VA examinations in August and October 2009, but failed to 
report to both exams.  The Veteran has testified that he did not 
receive notice of these examination dates because notice letters 
were sent to former addresses of record, and were not forwarded 
to his current address.  See the April 2010 hearing transcript, 
pages 30 and 31.  

Indeed, it is unclear whether the VA sent notification of these 
examination dates to the Veteran's correct address.  
Significantly, the record contains a September 2009 document sent 
to the Veteran that was returned to the RO as undeliverable and 
unable to forward.  A subsequent September 2009 letter, sent to 
the Veteran at a different address, indicated that the Veteran 
would be scheduled for a VA examination, but crucially did not 
specify an examination date or time.                     See the 
RO's September 16, 2009 letter to the Veteran.  Resolving all 
doubt in favor of the Veteran, the Board believes another 
examination should be scheduled. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
current psychiatric disabilities.  VBA should 
take appropriate steps to secure copies of 
any such treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the Veteran's 
VA claims folder.

2.  VBA should then schedule the Veteran for 
a mental examination to determine the nature 
and etiology of the Veteran's psychiatric 
disabilities.  The Veteran's VA claims folder 
and a copy of this Remand should be made 
available to, and should be reviewed by the 
examiner.  After examination of the Veteran 
and review of all pertinent medical records, 
the examiner should clarify what specific 
psychiatric disabilities the Veteran 
currently has, if any, and provide an opinion 
with supporting rationale as to whether it is 
as likely as not that the Veteran has a 
current psychiatric disability that had its 
onset in, or was caused or aggravated by his 
active duty military service from 1990 to 
1993.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner is requested to cite to 
the relevant evidence considered in providing 
the opinion.  

3.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.        38 C.F.R. §§ 3.158, 3.655.
      4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should readjudicate 
the Veteran's service-connection claim.  If 
the claim is denied, VBA should provide the 
Veteran with a supplemental statement of the 
case (SSOC) and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


